Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 has been amended, and claims 12 and 13 have been cancelled. Claims 1 – 11 and 14 – 20 are pending in the instant application. 
Applicant' s arguments that Hinkel et al. teaches administration of nucleic acids inhibitors (LNA-based) by anterograde or retrograde administration and is thus limited to nucleic acid agents and not peptides have been considered but are moot because the new ground of rejection set forth below.

Specification
The disclosure is objected to because of the following informalities:
 On page 6, line 7, ‘Figure 4A’ and ‘Figure 4B’ do not refer to the correct drawings. As written, Figure 4A refers to subendocardial segment shortening (SES) in the border zone, Figure 4B refers to SES in the infarct regions. However, in the drawings, Figure 4A refers to SES in the infarct regions, and Figure 4B refers to SES in the border zone.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 14 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to agrin peptides comprising the laminin-G-like-1 (G1) and laminin-G-like-2 (G2) domains ranging in length from 150 to 600 amino acids. 
The specification teaches that the agrin peptides used in the treatment of an ischemic heart disease are capable of inducing cardiomyocyte proliferation (Page 8, Ln. 30 – 34 of Specification). 
The ability of agrin to induce cardiomyocyte proliferation is dependent on its binding to dystroglycan (WO 2017/072772 on IDS of 10/29/20, Page 11, Ln. 17 – 22 and Example 6), and it is known that the first two laminin G-like domains (LG1 and LG2) of agrin bind to α-dystroglycan (α-DG) (Hoover et al on IDS of 10/29/20, see entire document, in particular “Introduction”, Para. 2) (Hoover et al. The Journal of cell biology vol. 161,5 (2003): 923-32). Thus, the LG1 and LG2 domains are needed to induce cardiomyocyte proliferation. As such, one of ordinary skill in the art would not reasonably expect agrin peptides that lack the LG1 and LG2 domains and hence the functional property of inducing cardiomyocyte proliferation to be effective in the claimed invention. While the specification does not disclose the minimal length of an agrin peptide 
Therefore, while the specification is enabling for the use of human recombinant agrin and rat recombinant agrin in the treatment of an ischemic heart disease, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims, mainly the full scope of agrin peptides less than 365 amino acids in length (363 amino acids – rat) to treat an ischemic heart disease. 
Thus, the claimed invention is not enabled over the full scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-11, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending Application No. 16/746,878 as evidenced by Hoover et al (Hoover et al. The Journal of cell biology vol. 161,5 (2003): 923-32 on IDS of 10/29/20) and Bassat et al (Bassat et al, Nature 547, 179–184 (2017) on IDS of 8/20/20), and in view of Kondo et al (Kondo, Kazuhisa et al. Circulation. Cardiovascular interventions vol. 3,2 (2010): 166-73), hereinafter Kondo. 
This is a provisional nonstatutory double patenting rejection.
Regarding instant claims 1-3, the co-pending application recites a method of treating heart disease in a subject in need thereof by administering to the subject a therapeutically effective amount of an agrin peptide that is 80 – 110 kDa in claims 7 and 15, wherein the heart disease is an ischemic heart disease in claim 13; wherein the heart disease is acute myocardial infarction (AMI), myocardial infarction (MI), or heart failure in claims 14 and 15. It is known in the art that the laminin-like G1 and G2 domains of agrin mediate binding to dystroglycan) (Hoover et al, see entire document, in particular “Introduction”, Para. 2); and agrin binding to the dystroglycan induces cardiomyocyte proliferation (Bassat et al, see Page 182, section “Agrin-DAG1 promotes DGC disassembly and Yap translocation”) . According to UniprotKB, the agrin C-terminal 100 kDa subunit is 966 amino acids in length and encompasses all three laminin-like 
Regarding instant claim 9, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is capable of inducing cardiomyocyte proliferation in claims 7 and 15, which meets the limitation of instant claim 9. 
Regarding instant claim 10, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease is not part of a fusion polypeptide in claims 7 and 15, which meets the limitation of instant claim 10. 
Regarding instant claims 19 and 20, the co-pending application recites that the agrin peptide used in the treatment of an ischemic heart disease comprises a fragment of human agrin in claim 18. The term ‘comprises’ is open-ended/inclusive and reads on the full-length human agrin; thus the issued claim meets the limitations of instant claims 19 and 20. 
The co-pending application does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor that the agrin is in soluble form. 
However, Kondo teaches that intracoronary administration of adiponectin effectively reduces infarct size and improves left ventricular function during percutaneous coronary intervention in a pig model of myocardial ischemia/reperfusion injury, a model of acute myocardial infarction (see entire document, in particular, Abstract). Specifically, an over-the-wire–type angioplasty balloon catheter was placed in the left anterior descending artery (LAD) distal to the first major diagonal branch, and inflated to occlude the LAD at 6 to 8 atm for 45 minutes. After occlusion of the LAD, an intracoronary bolus of recombinant human adiponectin protein was given through the wire lumen of the inflated balloon catheter (see Methods, Pig Model 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by co-pending application via the antegrade intracoronary route as disclosed by Kondo. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, reduces infarct size, and improves cardiac function during percutaneous coronary intervention (Kondo, see entire document, in particular Results and Discussion). Additionally, the agrin would necessarily need to be in soluble form in order to be administered as a therapeutic composition to a subject in need thereof. Therefore one of ordinary skill in the art would expect that anterograde intracoronary administration to be an effective method to ensure targeted delivery of agrin in the treatment of an ischemic heart disease. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1 – 11, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,589,132, and in view of Kondo et al, . 
Regarding instant claims 1 and 3, the issued patent recites a method of treating heart disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agrin peptide comprising a laminin G-like 1 domain (G1) and a laminin G-like 2 domain (G2) in claim 9, wherein the heart disease is an ischemic heart disease in claim 10. Thus, the issued claims meet the limitations of instant claims 1 and 3. 
Regarding instant claim 9, the issued patent recites that the agrin peptide induces proliferation of cardiomyocytes in claim 9, which meets the limitation of instant claim 9. 
Regarding instant claim 10, the issued patent recites that the agrin peptide is not part of a fusion polypeptide in claim 9, which meets the limitation of instant claim 10. 
Regarding instant claim 11, the issued patent recites that the agrin peptide is in soluble form in claim 5, which meets the limitation of instant claim 11. 
Regarding instant claims 19 and 20, the issued patent recites that the agrin peptide comprises a fragment of human agrin in claim 6, which also reads on the full-length human agrin, and thus meets the limitations of instant claims 19 and 20. 
The issued patent does not recite that the agrin is administered to the subject in an anterograde intracoronary manner nor does it teach that the ischemic heart disease is acute myocardial infarction, myocardial infarction, or heart failure. 
However, Kondo teaches that intracoronary administration of adiponectin effectively reduces infarct size and improves left ventricular function during percutaneous coronary intervention in a pig model of myocardial ischemia/reperfusion injury, a model of acute myocardial infarction (see entire document, in particular, Abstract). Specifically, an over-the-
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by the issued patent via the anterograde intracoronary route as disclosed by Kondo. One of ordinary skill in the art would have been motivated to do so because anterograde intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, reduces infarct size, and improves cardiac function during percutaneous coronary intervention (Kondo, see entire document, in particular Results and Discussion). Therefore one of ordinary skill in the art would expect that anterograde intracoronary administration to be an effective method to ensure targeted delivery of agrin in the treatment of an ischemic heart disease such as acute myocardial infarction. 
The combined teachings discussed above do not clearly indicate the dose of drug or multiple administrations at the specified time intervals per instant claims 4-8. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning dosage and frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 11, 14 – 18, and 19 – 20, are rejected under 35 U.S.C. 103 as being obvious over WO 2017/072772 to Tzahor et al (on IDS of 10/29/20), hereinafter Tzahor, in view of Kondo et al, (Kondo, Kazuhisa et al. Circulation. Cardiovascular interventions vol. 3,2 (2010): 166-73), hereinafter Kondo. 
Tzahor teaches a method of treating heart disease in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an agrin peptide which induces proliferation of cardiomyocytes (Claim 10), wherein the agrin peptide is not part of a fusion 
Tzahor does not teach that the agrin is administered to the subject in an anterograde intracoronary manner. 
However, Kondo teaches that intracoronary administration of adiponectin effectively reduces infarct size and improves left ventricular function during percutaneous coronary intervention in a pig model of myocardial ischemia/reperfusion injury, a model of acute myocardial infarction (see entire document, in particular, Abstract). Specifically, an over-the-wire–type angioplasty balloon catheter was placed in the left anterior descending artery (LAD) distal to the first major diagonal branch, and inflated to occlude the LAD at 6 to 8 atm for 45 minutes. After occlusion of the LAD, an intracoronary bolus of recombinant human adiponectin protein was given through the wire lumen of the inflated balloon catheter (see Methods, Pig Model of Myocardial I/R section). Since the adiponectin is administered to the ischemic heart via the artery, it is being applied via the antegrade route. 
It would have been obvious to one of ordinary skill in the art to administer the agrin peptides taught by Tzahor via the antegrade intracoronary route as disclosed by Kondo. One of ordinary skill in the art would have been motivated to do so because antegrade intracoronary administration permits the localized delivery of the therapeutic agent to the injured myocardium, 
The combined teachings discussed above do not clearly indicate multiple administrations of agrin at the specified time intervals per instant claims 4-7. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Claims 1–9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Bassat et al (Nature 547, 179–184 (2017) on IDS of 8/20/20), hereinafter Bassat, as evidenced by Hoover et al (Hoover et al. The Journal of cell biology vol. 161,5 (2003): 923-32 on IDS of 10/29/20), in view of Kondo et al, (Kondo, Kazuhisa et al. Circulation. Cardiovascular interventions vol. 3,2 (2010): 166-73), hereinafter Kondo. 
Bassat teaches a method of treating myocardial infarction in mice by administering a single injection of agrin to mice at 20 μg/mL following myocardial infarction (see entire document, in particular, Page 181, Col 2, Para. 5 Ln. 1-5). It is stated that α-Dystroglycan (Dag1) serves as a receptor for agrin (Page 180, Col. 1, Ln. 1) and that agrin binding to the dystroglycan induces cardiomyocyte proliferation (see Page 182, section “Agrin-DAG1 promotes DGC disassembly and 
Bassat does not teach that the agrin is administered to the subject in an anterograde intracoronary manner. 
However, Kondo teaches that intracoronary administration of adiponectin effectively reduces infarct size and improves left ventricular function during percutaneous coronary intervention in a pig model of myocardial ischemia/reperfusion injury, a model of acute myocardial infarction (see entire document, in particular, Abstract). Specifically, an over-the-wire–type angioplasty balloon catheter was placed in the left anterior descending artery (LAD) distal to the first major diagonal branch, and inflated to occlude the LAD at 6 to 8 atm for 45 minutes. After occlusion of the LAD, an intracoronary bolus of recombinant human adiponectin protein was given through the wire lumen of the inflated balloon catheter (see Methods, Pig Model of Myocardial I/R section). Since the adiponectin is administered to the ischemic heart via the artery, it is being applied via the antegrade route. 

The combined teachings discussed above do not clearly indicate multiple administrations of agrin at the specified time intervals per instant claims 4-7. However, the court has stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum or workable range concerning frequency of agrin administration to effectively treat an ischemic heart disease in a subject in need thereof. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644 
                                                                                                                                                                                                       /MICHAEL SZPERKA/Primary Examiner, Art Unit 1644